DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the custom accessory as embroidered jewelry, earrings, hair clips, tie clips, watches, key chains, shoe gems, collars, facial jewelry, jewelry gems, broaches, watchbands, necklace capsules, pendulums, garment charms, glasses, eyewear, clothing, backpacks, scarves, containers, dish wear, candle holders, bottles, shoes, headphones, clocks, chimes, flower pots, car accessories, license plates, hair pins, phone cases, nail art gems, hair ribbons, hats, picture holders, briefcases, electronic device holders, fanny packs, pen holders, rosary, travel bags, and socks that include beads, stones, crystals and thread must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 18, line 1, “said jewelry” lacks antecedence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman, US 8522439 B1 in view of Weidler, US Patent Publication 2010/0212770 A1.  Neuman discloses a kit and the method for making a custom accessory having a plurality of ornaments consisting of beads, stones, shells, pearls or the like with a hole for receiving a thread, a supply of thread and instructions on how to use the device and make the custom accessory, i.e., necklace or bracelet.  Neuman fails to disclose a set of instruction provided with the kit and an informational guide describing what the significance of each ornament means and its uses.  However, providing a set of instructions with a kit and a guide that describes what the functions of the kit are is old and well known as disclosed by Weidler.
Weidler discloses a device, method and kit for forming beaded, threaded jewelry.  Weidler discloses an instruction sheet that comes with the kit the shows how the user can form the custom accessory [0034].  Weidler also discloses an instruction set (420) [0039] the gives information on other related uses.  It would have been obvious to supply Weidler’s kit with an instuctions on how to make custom accessories and an information guide on other uses to make it easier for the user to form the custom accessory and to understand its use.
The claim states that chakra beads are part of the kit.  It is understood that chakra beads are just common beads that a user associates with the chakra centers in the human body.  Therefore, any bead can be used and associate with the chakra centers of the body.  Each different bead color could be associated with each chakra center in the body.
Regarding claim 5, Weidler discloses that the bead accessory can be used on non-wearable items such as sculptures and wall hangings.  Furthermore, the claims are merely an intended uses for the custom accessory.  Neuman’s beaded forms can be placed about a wine bottle, on a holiday tree or a sculpture.  Therefore, Neuman and Weidler both discloses a custom accessory of the non-wearable type.
Regarding claim 6, Neuman’s beaded necklace could function as a hat band or a head band.
Regarding claim 7, any part of Neuman’s beaded kit could be used separately to ornate an object.  Therefore, it would have been obvious to use the beads with pins to form an ornament to make Neuman’s kit more versatile in the things it can beautify.
Regarding claim 8, Neuman discloses beads.  Any bead can be said to be a chakra bead.  The symbolism is all in the eye of the beholder.
Regarding claims 9-10, Neuman fails to disclose beads with indicia.  However, beads with indicia are very old and well-known ornamental parts in a bracelet or necklace that spells out the wearer’s name on the strung necklace.  Therefore, it would have been obvious to use beads with indicia in Neuman’s kit to form necklaces that are more personalized to the wearer.
Regarding claims 11 and 19, Neuman discloses the use of thread for the stringer of the necklace (column 3, lines 20-22).  The claims require that the thread comprise a rubber thread.  It is understood that the term “rubber thread” is used to define threads of the elastic type that have elasticity.  With that understanding of the term, elastic stringing threads are old and wear known threads.  These threads are used so that the bracelet or necklace with stretch about the wearer’s hand or head to fit over and onto the appropriate body part for the bracelet or necklace to hang.  Therefore, it would have been obvious to use elastic thread in Neuman’s necklace or bracelet kit.
Regarding claim 17, Neuman fails to disclose an embroidered element.  It is known that embroidered elements add additional ornamental design elements to an article.  It is known to embroider wear items.  Therefore, it would have been obvious to add an embroidered element to Neuman’s kit to improve the versatility in options for creating the custom accessory.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman, US 8522439 B1 in view of Weidler, US Patent Publication 2010/0212770 A1 and further in view of Jaykins, US 2009/0272148 A1.
Regarding claim 13, it is understood, from reading the specification and the drawings, that the removable extender (112) is a button type element that functions as a clasp with a loop (128) at the other end of the elastic thread.  This type of clasp for bracelets is old and well known as shown in Jaykins.  Any type of clasp would function equally as well in securing the ends of Neuman’s beaded bracelet together.  Therefore, it would have been obvious choice in design to use the button/loop type of clasp in Neuman’s clasp to give the beaded necklace a fashionable appearance and to functional provide a means for opening and closing the bracelet about the wearer.
Regarding claim 15, Jaykins discloses a button (112).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman, US 8522439 B1 in view of Weidler, US Patent Publication 2010/0212770 A1 and further in view of Loredo, US 2019/0335864 A1.   Weidler fails to disclose ribbon or spacers included in the kit.  However, Loredo discloses spacer beads (15), beads with indicia and ribbon, i.e., the tape.  It would have been obvious to add the ribbon and spacer beads to Neuman’s kit to increase the number of elements to make many more different custom accessories to appeal to the wearer’s desires at that time.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman, US 8522439 B1 in view of Weidler, US Patent Publication 2010/0212770 A1 and further in view of Guyader, US 2015/0089812 A1
Regarding claim 18, Neuman fails to disclose a rubber braided element in the kit for forming a piece of jewelry.  It is understood that the term “rubber thread” is used to define threads of the elastic type that have elasticity.  With that understanding of the term, elastic stringing threads are old and wear known threads.  These threads are used so that the bracelet or necklace with stretch about the wearer’s hand or head to fit over and onto the appropriate body part for the bracelet or necklace to hang.  Furthermore, braided bracelets are old and well known as shown in Guyader.  Therefore, it would have been obvious to use elastic thread to braid the elements of Neuman’s kit into a necklace or bracelet.  This braiding gives the finished custom accessory a more unique and aesthetically pleasing look.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/              Primary Examiner, Art Unit 3677